Citation Nr: 1522334	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an allergy disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971, including service in Vietnam from October 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in February 2015.  The record was held open 60 days from the date of the hearing.  No additional evidence has been received.

The issues of entitlement to service connection for hypertension and an allergy disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

A respiratory disability did not have its onset during and is not otherwise related to active military service; and is not proximately due to, or aggravated by, service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter sent to the Veteran in November 2009 satisfied the duty to notify provisions for the respiratory disability claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records relevant to this claim have also been obtained.  

The Veteran was provided VA medical examinations for in January 2013.  The examinations are sufficient evidence for deciding the respiratory disability claim.  The reports are adequate because they are consistent with and based upon consideration of the Veteran's prior medical history, they describe the claimed symptomatologies in sufficient detail so that the Board's evaluations are fully informed, and they contain reasoned explanations.  Thus, VA's duty to assist has been met for this claim.


II. Service Connection 

A. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some diseases are presumed by law and regulation to be service connected when manifested to a compensable degree in a Veteran who was exposed to herbicides.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014).  The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides as there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307 (2014).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters which can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377. 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In making all determinations, the Board must fully consider the lay assertions of record. The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. Facts

Service treatment records show that the Veteran was treated in March 1970 for symptoms including malaise, chilliness and fever, sore throat cough, myalgias, headache, stiff neck, inflamed pharynx, first diagnosed as upper respiratory infection.  The condition was ultimately diagnosed as pneumonia, left lower lobe, acute, organism undetermined.  The Veteran was discharged to duty about one week later in March 1970.  There are no subsequent records of treatment in service for any lung complaints or conditions.  At the October 1971 separation examination there are no abnormal evaluations for relevant systems or parts.  There were no abnormal evaluations for lungs.  The section titled summary of defects and diagnoses does not contain any indications of any respiratory abnormalities. 

The report of the January 2013 VA examination for respiratory conditions shows that the examiner noted that the Veteran had been diagnosed with a respiratory condition of chronic obstructive pulmonary disease (COPD) in 2000.  The examiner also noted a history of pneumonia in 1970, and no significant respiratory symptoms until several decades later, and a history of COPD for about the last five years.  On examination the examiner remarked that the Veteran had a diagnosis of COPD, although he had normal pulmonary function tests; and that the Veteran's DLCO is low, which was more consistent with interstitial lung disease even though x-ray examination showed no interstitial infiltrates.  

The examiner opined that regardless of the exact respiratory condition present, it is less likely than not (less than 50 percent probability) that the condition was incurred in or caused by the claimed in-service pneumonia.  As rationale, the examiner noted that the Veteran had an isolated pneumonia in service and did not have any immediate lung condition as a residual; and it appears that it was a self-limiting event.  Further, there was no evidence of any continuum of care for any lung condition since until recently.

The examiner also opined that the claimed condition is less likely than not proximately due to or the result of service-connected disability.  As rationale, the examiner noted that there is no linkage either temporally or proximately with respect to diabetes and COPD, noting that diabetes is a disease of the endocrine pancreas, and COPD is a disease of the lung; and there is no credible linkage between the two.

C. Analysis

The evidence shows that the Veteran has been diagnosed with a respiratory disorder.  However, despite evidence of an acute episode of pneumonia in service, the evidence does not show that the claimed respiratory disorder began or had onset during active military service, and a respiratory disorder is not shown to be otherwise related to active military service.  Further, the evidence does not show that the etiology of the Veteran's respiratory disorder is related to any service-connected disability.

The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  However, the Veteran does not have any respiratory cancers or other disease that is one of the diseases presumed by law and regulation to be service connected when manifested to a compensable degree in a Veteran who was exposed to herbicides.  See 38 C.F.R. § 3.309(e).  Additionally, unlike the hypertension claim discussed in the remand section, there is not even an indication that the Veteran's respiratory condition, including COPD, may be related to herbicide exposure.  Thus, further opinion evidence is not necessary.

While the Veteran is competent to report respiratory symptoms he perceives, he does not have the requisite training to diagnose whether he has a respiratory disorder linked to service including to his episode of pneumonia, or to a service-connected disability.  Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.  The Veteran's opinion and contention as to any etiology related to service or to service-connected disability has not been supported by an opinion by a medical professional. 

As discussed above, the opinion of the VA examiner is generally in agreement and consistent with the remainder of the clinical evidence.  The VA examination report contains an opinion against the Veteran's claim.  That opinion is persuasive evidence as it is consistent with the remainder of the medical evidence on file, and it contains explanations citing to medical criteria. Thus, the opinion is accorded significant probative value as to the possible relationship between the claimed respiratory disorder and the Veteran's service.  There are no opinions in conflict with that opinion.  Notably, read as a whole, the opinion reflects that the Veteran's diabetes has not caused, or aggravated, the respiratory condition.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).

Based on the above, the preponderance of the evidence is against the claim of service connection for a respiratory disability, on both a direct and secondary basis.  There is no doubt to be resolved; therefore, service connection is not warranted for respiratory disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for a respiratory disability is denied.


REMAND

In a statement received along with the VA Form 9, submitted in May 2013, the Veteran reported that he recently went to his eye doctor, Dr. J. Levison, O.S., for treatment of an allergy complication.  He also indicated that outstanding treatment records pertaining to his claimed allergy disability could be obtained from Dr. Hunter.  The RO must request any indicated outstanding treatment records pertaining to the Veteran's claim of service connection for an allergy disability to specifically include from the above providers, and perform any additional actions required in light of evidence obtained to include examination if indicated.

In light of the remand, any outstanding VA treatment should be obtained.

The evidence shows that the Veteran has hypertension and a January 2013 VA examination addressed the possible relationship between his hypertension and his service-connected diabetes mellitus.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain relevant outstanding VA and private medical records of treatment of the Veteran, to include records of treatment received from Dr. J. Levison, O.S., and Dr. Hunter.  

2.  Forward the claims file to a physician in connection with the hypertension claim.  The physician should review the evidence in the claims file.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise related to, his active service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician should provide a complete rationale or explanation for all opinions reached.

3.  Finally, after performing any additional necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


